DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/21/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Pub. No. 2014/0274297 A1 hereinafter referred to a Lewis) in view of Willette et al. (US Pub. No. 2017/0001111 A1 hereinafter referred to as Willette) and "Dark Souls with my live heart rate - My first 1 on 1 PvP fight | Swiftor" created by swiftor (https://www.youtube.com/watch?v=R5JvacS3cb0)(11/11/2011)(hereinafter referred to as Swiftor).
As per claims 1 and 7-8, Lewis teaches a video generation system (abstract teaches a gameplay video generating system comprising a gaming client providing video and indication of metadata in order to allow a network system to combine into a composite video comprising the video and the metadata labels), comprising: a processing device (Figs. 1 and 3, item 118 and paragraphs [0042] and [0047] processing device receives metadata from a gaming client); a game device that outputs, to the processing device, game video and game data that comprises a position coordinate of an object in a video game (Figs. 1-4, items 118 and 200 and paragraphs [0029]-[0030], [0033], [0042], [0047]-[0048], and [0098]-[0099] the gaming device, item 200 (paragraph [0030]), send gameplay information (paragraph [0047]) and video (paragraphs [0048] and [0098] indicates the video is on the processing device), while paragraph [0047] indicates a media server instead, for combining the gameplay information and the video together into a composite video); a generation device (Fig. 9, item 902 and paragraph [0137] combines the video and gameplay information, see triggers and paragraphs [0120]-[0121] indicates a separate media device that performs the function of combining after receiving information from the processing device); and a display (Figs. 7 and 12 see video for viewing and Fig. 1 for 
As per claim 2, Lewis teaches a system further comprising: an operating device that operates the generation device (Fig. 1, items 116 and 118).
As per claim 3, Lewis teaches a system wherein the generation device composites the display content with the game video and outputs the display content composited with the game video to the display (Fig. 12 data is combined with the video and paragraph [0042] other devices can be used to view the video).
As per claim 4, Lewis teaches a system further comprising: a compositing device that composites the display content with the game video and outputs the display content composited with the game video to the display (abstract and Fig. 1, items 116 and 118 and paragraph [0042] other devices can be used to view the video).
As per claim 5, Lewis teaches a system wherein the processing device provides game data to the generation device in response to receiving a request from the generation device (paragraphs [0120]-[0121] media device interacts with the processing device (i.e. requests information) in order to gain information to composite with video).
As per claim 9, Lewis teaches a system wherein the generation device acquires unprocessed game data from the processing device, and the generation device generates the display content to be composited with the game video using the unprocessed game data (paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining) and the unprocessed game data is game data that is not processed into the predetermined format(paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining with the composited being the predetermined format).

As per claim 11, Lewis teaches a device wherein the transmitter transmits unprocessed game data to the generation device, and the generation device generates the display content to be composited with game video outputted from the game device, using the unprocessed game data (paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining) and the unprocessed game data is game data that is not processed into the predetermined format (paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining with the composited being the predetermined format).
As per claim 12, Lewis teaches a system wherein the display content includes at least one of: a button operated by a commentator; a graph of the game data; and an interface for displaying the game data (Fig. 12, game data is displayed, see item 1214, in a video interface (paragraph [0177])).
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. Applicant argues against the combination of Lewis with Swiftor with specific focus on the method of Swiftor being performed by a streamer and not by the video game directly.  Specifically applicant argues it would not have been obvious to collect metadata regarding biological information regarding a player, such as heartrate, and displaying the information since this was a step performed by the streamer.  Examiner respectfully disagrees since Swiftor is relied upon to show that within the gaming art it is known to use computer hardware to determine information such as heartrate during play of a game in order to present the information to viewers who are watching a player play the game.  The reasoning for this is it allows viewer to see how a player is reacting to a game by viewing their heartrate with it being well-known, including outside the gaming art, that heartrate often corresponds to excitement or fear levels of a participant in an entertainment activity with, for example, scarier entertainment content causing a spike in heartrate which when viewed by others allow them to understand that more than likely the monitored participant is feeling fear at that time.  This allows them to better understand the mentality of the participant which would be in the case the players they are viewing play.  As per collecting this and using this as metadata examiner cites to the primary art Lewis regarding the teaching of collecting metadata for displaying in a streaming format, see example Fig. 12, item 1214, which allows for more information to be presented to a viewer.  Therefore examiner contends that it would have been obvious in light of Swiftor to include the information collected by the system which is displayed in Swiftor, specifically means to collect heartrate, as additional metadata since, as shown by Swiftor, there is a motivation in the art to include heartrate of a player so that the player’s mental state can be determined.  Therefore examiner contends that as a combination that it would have been obvious to combine these references to teach the current claims.  Therefore the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	5/28/2021